WOODWARD, J.
There is no merit in this appeal. The court below has directed the appellant, as sole trustee of school district No. 15 of the town of Cortlandt, Westchester county, to issue an order upon the treasurer of the school district for the amount of the relator’s bill, which has been duly audited and allowed in the manner provided by law, and a tax has been levied and collected for the payment of the same,' the funds being now in the hands of the treasurer, and there is no reason why he should not obey the order. A reading of the record leads to the conclusion that the appellant is endeavoring to withhold .the money belonging to the relator, and which the taxpayers of the district have ordered paid out of moneys which they have caused to be raised by taxation for the purpose; and, as only a ministerial duty is to be performed, mandamus is the proper remedy, and the relator should not be further delayed. The order appealed from should be affirmed, with costs.
•Order affirmed, with $10 costs and disbursements. All concur.